Name: Council Decision (EU) 2017/1921 of 16 October 2017 on the position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council of the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, as regards the establishment of a list of arbitrators
 Type: Decision
 Subject Matter: European construction;  international security;  international trade;  economic geography;  cooperation policy;  trade policy
 Date Published: 2017-10-20

 20.10.2017 EN Official Journal of the European Union L 271/38 COUNCIL DECISION (EU) 2017/1921 of 16 October 2017 on the position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council of the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, as regards the establishment of a list of arbitrators THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part (1) (the Agreement), was signed on 15 October 2008, and has been applied provisionally since 29 December 2008. (2) In accordance with Article 221 of the Agreement, a list of 15 individuals with specialised knowledge of or experience in law and international trade, who are willing to serve as arbitrators, should be established. It is necessary to implement the dispute settlement provisions of the Agreement. (3) The Joint CARIFORUM-EU Council (the Joint Council), at its fourth meeting on 17 November 2017, is to adopt a decision on the establishment of that list. (4) In the Joint Council, the Union is to be represented by the Commission in accordance with Article 17(1) of the Treaty on European Union (TEU). The Member States are to support the position of the Union in accordance with Article 4(3) TEU. (5) It is appropriate to establish the position to be adopted on behalf of the Union within the Joint Council. (6) The position of the Union within the Joint Council should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint CARIFORUM-EU Council at its fourth meeting on 17 November 2017 as regards the establishment of a list of arbitrators shall be based on the draft Decision of the Joint CARIFORUM-EU Council attached to this Decision. Article 2 This Decision is addressed to the Commission and the Member States. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) OJ L 289, 30.10.2008, p. 3. DRAFT DECISION No ¦/2017 OF THE JOINT CARIFORUM-EU COUNCIL established by the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part of ¦ as regards the establishment of a list of arbitrators THE JOINT CARIFORUM-EU COUNCIL, Having regard to the Economic Partnership Agreement between the CARIFORUM States, of the one part, and the European Community and its Member States, of the other part, and in particular Article 221(1) thereof, HAS ADOPTED THIS DECISION: Article 1 The list of fifteen arbitrators provided for in Article 221(1) annexed to this Decision is adopted by the Parties. Article 2 The CARIFORUM-EU Trade and Development Committee may amend the list of arbitrators annexed to this Decision. Article 3 This Decision shall enter into force on ¦. Done at ¦, For the CARIFORUM States For the EU Party ANNEX List of arbitrators referred to in Article 221(1) of the Agreement Arbitrators selected by the CARIFORUM States: Ms. Tracy BENN-ROBERTS (Antigua and Barbuda) Ms. Nicole FOSTER (Barbados) Ms. Bertha COOPER  ROSSEAU (The Bahamas) Ms. Michelle A. BROWN (Jamaica) Ms. Fabiola MEDINA GARNES (Dominican Republic) Arbitrators selected by the EU: Mr. Jacques BOURGEOIS (Belgium) Mr. Claus  Dieter EHLERMANN (Germany) Mr. Pieter Jan KUIJPER (Netherlands) Mr. Giorgio SACERDOTI (Italy) Mr. Ramon TORRENT (Spain) Arbitrators jointly selected by the Parties: Mr. Frederick ABBOTT (United States) Mr. James BACCHUS (United States) Mr. Armand DE MESTRAL (Canada) Ms. Claudia OROZCO (Colombia) Mr. Helge SELAND (Norway)